Opinion filed November 10, 2016




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-14-00303-CR
                                  __________

                          JOEL MARIN, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                             Midland County, Texas
                         Trial Court Cause No. CR42371


                     MEMORANDUM OPINION
      The jury convicted Joel Marin of burglary of a habitation with intent to
commit assault. See TEX. PENAL CODE ANN. § 30.02 (West 2011). Appellant
pleaded true to one enhancement paragraph, and the trial court assessed his
punishment at confinement for fifteen years. Appellant presents one issue on appeal.
We affirm.
      On the night of October 1, 2013, Appellant and Andy Castro went to the
apartment of Victoria Estrada, Jose “Junior” Zepeda, and Becky Rios, two of which
were Castro’s former coworkers. Estrada was outside when Appellant and Castro
walked up. Appellant knocked on the door while Castro stood around the corner
waiting for the door to open. Estrada thought that Castro had a black gun in his
hand, and she called 9-1-1.
      Priscilla Gallo answered the door. Appellant asked for “Junior.” Jackie Rios,
Becky’s sister, then went to the door, and Appellant identified himself as “Joker.”
Becky came to the door and told Appellant that they did not know anyone named
Joker. They attempted to close the door, but Appellant put his foot on the bottom
corner of the door to prevent the door from closing. Appellant and Castro then
pushed the door open. Once inside, Castro hit Zepeda several times with his fist and
a cell phone. Gallo testified that, when she announced that she was calling the
police, Appellant said, “Let’s go,” to Castro in Spanish.
      However, Appellant testified that Castro asked him to go to Zepeda’s
apartment but that Castro did not give him a reason why he wanted to go there.
Appellant contended that Castro rang the doorbell and that, when Becky opened the
door, Castro shoved her head to one side, pushed past her, and went straight to
Zepeda. Appellant claimed that he did not enter the apartment. Appellant testified
that he told Castro to leave Zepeda alone and that he decided to leave when someone
said they were calling the police.
      In a single issue, Appellant claims that he was denied effective assistance of
counsel because his trial counsel failed to request an instruction on the lesser
included offense of criminal trespass. To prevail on a claim of ineffective assistance
of counsel, Appellant must show that (1) counsel’s representation fell below an
objective standard of reasonableness and (2) the deficient performance prejudiced
the defense—that is, but for the deficiency, there is a reasonable probability that the
                                           2
result of the proceeding would have been different. Lopez v. State, 343 S.W.3d 137,
142 (Tex. Crim. App. 2011) (citing Strickland v. Washington, 466 U.S. 668, 689
(1984)).
      We must indulge a strong presumption that counsel’s conduct fell within the
wide range of reasonable professional assistance, and Appellant must overcome the
presumption that, under the circumstances, the challenged action could be
considered trial strategy. Strickland, 466 U.S. at 689; Tong v. State, 25 S.W.3d 707,
712 (Tex. Crim. App. 2000). Where the record is silent, we cannot speculate on trial
counsel’s strategy. Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999).
Thus, an allegation of ineffective assistance of counsel must be firmly founded in
the record, and the record must affirmatively demonstrate the alleged
ineffectiveness. Id.
      Even if we were to hold that counsel’s conduct fell below an objective
standard of reasonableness, which we do not, Appellant has failed to show that, but
for counsel’s deficient performance, the result of the trial would have been different.
Appellant fails to cite to anything in the record or to any authority that would suggest
that the result would have been different if the lesser included instruction on criminal
trespass had been presented to the jury. See TEX. R. APP. P. 38.1. Furthermore,
Appellant’s brief does not contain a single record reference in the entire brief. In the
“summary of argument” portion of his brief, Appellant appears to make additional
claims, but those claims appear at no other place in his brief. Rule 38.1 of the Texas
Rules of Appellate Procedure provides that the facts stated must be supported by
record references. TEX. R. APP. P. 38.1(g).
      Therefore, as a result of inadequate briefing, Appellant has waived his
complaint that either prong of Strickland has been met; he has also waived any
claims that he references only in the “summary of argument” and fails to later
support with argument, record citations, or citations to authority. See Lawton v.
                                           3
State, 913 S.W.2d 542, 554 (Tex. Crim. App. 1995) (point of error overruled for
failure to refer the appellate court to the specific pages in the record where the
alleged error occurred). Appellant’s sole issue on appeal is overruled.
      We affirm the judgment of the trial court.




                                                    JIM R. WRIGHT
                                                    CHIEF JUSTICE


November 10, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         4